Me. Justice Wole
delivered the opinion of the Court.
Ruperto Haddock maintains that a complaint filed against him for carrying a prohibited weapon is insufficient. Among other things he says that it was not sufficiently averred that he had the pistol on a public street or outside of his house. The complaint said that the offense was committed in San-turce on Borinquen Avenue, at the Corner of Cortijo. This was prima facie a sufficient averment of carrying an arm on a public thoroughfare.
The appellant also laid some stress upon the fact alleged that the pistol was taken away from him in his own house. Necessarily the averment that the pistol was taken away from him in his own house was superfluous if the complaint sufficiently showed the place where the offense was actually committed.
The judgment should be affirmed.